Citation Nr: 0802817	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  05-32 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to non-service-connected death pension.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The appellant is the surviving spouse of the veteran, who had 
Recognized Guerilla service from May 1945 to November 1945.  
The veteran died in August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  The veteran's death in August 1991 was caused by 
cardiorespiratory failure secondary to hepatic 
encephalopathy, secondary to chronic liver disease probably 
postnecrotic cirrhosis, the underlying cause of death was 
acute hepatitis, with hyperthyroidism with fatal arrhythmias, 
as another significant condition contributing to the death.

2.  At the time of his death, the veteran had no service-
connected disabilities.  

3.  There is no competent evidence of a nexus between the 
veteran's cause of his death and service.

4.  The veteran had Recognized Guerilla Service from may 1945 
to November 1945. 

5.  The appellant filed the application for accrued benefits 
in January 2005.




CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause, contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 1310, 1311, 5100-5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312, 3.370 
(2007).

2.  The criteria for basic eligibility for VA non-service-
connected death pension benefits have not been met.  38 
U.S.C.A. §§ 101(2), 107, 1502, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2007).

3.  The claim of entitlement to accrued benefits lacks legal 
merit. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2007), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  To be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
supports the claim, or something to the effect that the 
claimant should "submit any additional evidence that 
supports your claim."  This "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. § 
3.159(b)(1). 

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the Federal Circuit Court held that the VCAA 
notice must be provided prior to the initial decision or 
prior to readjudication, and such duty to notify cannot be 
satisfied by post-decisional communications.  The notice in 
this case predated the rating decision.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), applies equally to all five elements of a service 
connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for entitlement to service connection for the cause 
of the veteran's death, non-service connected pension 
benefits and accrued benefits.  In a VCAA letter of January 
2005 the appellant was provided adequate notice as to the 
evidence needed to substantiate her claim.  She was informed 
of the evidence necessary to establish entitlement, what 
evidence was to be provided by the appellant and what 
evidence the VA would attempt to obtain on her behalf; it 
also in essence told her to provide relevant information 
which would include that in his possession.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

With regard to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the appellant was not provided 
notice.  However, the Board finds that the appellant's claim 
is being denied, therefore there can be no possibility of 
prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2007).  In connection 
with the current appeal service personnel records, service 
medical records and private medical treatment records have 
been obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the appellant with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Cause of death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, 
service connection may be granted for a chronic disease, 
including cirrhosis of the liver, if manifested to a 
compensable degree within the prescribed presumptive period.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Layno v. 
Brown, 6 Vet. App. 465 (1994).

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for the cause of the veteran's 
death.  

The veteran was not service-connected for any disease or 
injury during his lifetime. The appellant alleges that the 
veteran's death should be service connected as his death 
causing conditions were acquired in service and manifested at 
a later date.  The appellant as a lay person has not been 
shown to be capable of making medical conclusions, thus, her 
statements regarding causation are not competent.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992).

The veteran had Recognized Guerilla Service from May 1945 to 
November 1945.  He died in August 1991.  The immediate cause 
of death was cardiorespiratory failure secondary to hepatic 
encephalopathy, secondary to chronic liver disease probably 
postnecrotic cirrhosis, the underlying cause of death was 
acute hepatitis, with hyperthyroidism with fatal arrhythmias, 
as another significant condition contributing to the death.  
At the time of death, service connection was not in effect 
for any disability.  Furthermore, there is no competent 
evidence of cardiorespiratory failure, hepatic 
encephalopathy, chronic liver disease, postnecrotic 
cirrhosis, acute hepatitis, hyperthyroidism or fatal 
arrhythmias during service or within one year of separation 
from service.  The earliest medical records documenting a 
diagnosis of liver cirrhosis are from August 1991.  
Furthermore, there is no competent evidence linking the fatal 
disease process to service.    

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the evidence is 
against the appellant's claim for service connection for 
cause of the veteran's death.  The preponderance of the 
evidence if against the claim and there is no doubt to be 
resolved.  

Death Pension

The appellant asserts that she should be awarded nonservice-
connected death pension benefits based on the veteran's 
service.

The surviving spouse of a veteran is entitled to receive VA 
improved nonservice-connected death pension benefits if the 
veteran had qualifying service under 38 U.S.C.A. § 1521(j).  

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service 
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941. Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  38 C.F.R. § 3.40(c).

The veteran's service has been certified by the service 
department.  The veteran had Recognized Guerilla service from 
May 1945 to November 1945.  

Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the Armed 
Forces of the United States for the purpose of establishing 
entitlement to VA nonservice-connected death pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40.  

Therefore, the Board finds that the appellant is not eligible 
for the requested benefit; while the veteran's service, as 
described above, may be sufficient for certain VA purposes 
(such as compensation), it is not the type of service that 
can qualify a claimant for death pension in this case.  As 
the veteran's recognized service does not confer eligibility 
for nonservice-connected death pension benefits, the 
appellant's claim must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Accrued Benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any 
periodic monthly benefits under laws administered by the 
Secretary to which the veteran was entitled at his death 
under existing ratings or decisions, or those benefits based 
on the evidence in file at the time of the veteran's death 
which were due and unpaid preceding the veteran's death.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Applications for 
accrued benefits must be filed within one year after the date 
of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).

In the instant case, the veteran died in August 1991.  The 
appellant filed her initial application for VA benefits in 
2005 more than one year after her spouse's death.  Therefore, 
the Board concludes that the appellant's claim for accrued 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

The Board has carefully reviewed the entire record in this 
case.  However, this is a case in which the law is 
dispositive; entitlement to accrued benefits is not 
warranted.  Therefore, entitlement to accrued benefits must 
be denied.


ORDER

Service connection for the cause of the veterans death is 
denied.  

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


